Citation Nr: 1522407	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 21, 2012, for a rating excess of 10 percent for the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran underwent a total replacement of his service-connected left knee in December 2010 at a private medical facility, for which VA maintenance was not previously authorized.  

2.  The Veteran initiated a claim for an increased rating for his service-connected left knee disability that was received by VA on February 21, 2012. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 2012, for a rating in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157(a), 3.400(o)(2).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The essential facts of this case are not in dispute.  The evidence of record shows the Veteran underwent a total replacement of his service-connected left knee in December 2010.  His left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This Code pertains to knee replacement (prosthesis).  It establishes a 100 percent evaluation for 1 year following implantation of a prosthesis.  Thereafter, it establishes a minimum 30 percent rating.  In a February 2013 rating decision, the RO increased the rating for the Veteran's left knee disability to 30 percent, effective February 21, 2012, the date of receipt of the Veteran's claim for an increased rating.  The Board notes initially that the Veteran has not expressed disagreement with the 30 percent schedular rating assigned.  In its decision, the RO denied entitlement to the above-noted 100 percent temporary evaluation following prosthesis implantation.  In doing so, the RO found the 100 percent evaluation was not warranted, because the Veteran had not initiated his claim "within the one year time frame" following his December 2010 surgical procedure.  The Veteran filed a timely notice of disagreement as to the denial of a temporary 100 percent schedular evaluation.  In effect, the Veteran asserts entitlement to an earlier effect date for the increased rating claim.  

The determination of the Veteran's appeal hinges on an analysis of 38 U.S.C.A. § 5110(b)(3), as well as its implementing regulation 38 C.F.R. § 3.400(o)(1)(2).  Additionally, the Board notes the RO has cited to an Office of General Counsel (OGC) precedent opinion, VAOPGCPREC 12-98 (1998), as authority for its actions.  A review of the aforementioned OGC precedent opinion indicates the VA's Under Secretary for Benefits (USB) asked for OGC guidance to determine the proper effective date for an award of increased disability compensation pursuant to 3.400(o)(2), "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by the Department of Veterans Affairs (VA) of the claim."

The OGC instructed the USB, "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by VA of the claim...the effective date of the award of increased disability compensation is the date as of which it is ascertainable...that the increase occurred."  The Board does not disagree; however, the Board notes this case presents a question that differs uniquely from the issue presented to the OGC in its 12-98 precedent opinion.  The Board finds the OGC did not specifically address the issue that is presented in this case.  Specifically, the Board must now address the proper effective date for an award of increased disability compensation pursuant to 3.400(o)(2) where a veteran files a claim for increased rating alleging an increase in disability more than one year prior to receipt by VA of the claim. 

The Board notes this issue was recently addressed by the U.S. Court of Appeals for the Federal Circuit, which held that 38 U.S.C. § 5110(b)(3) and its implementing regulation require that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive an effective date of up to one year prior to the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).  If the increase in disability occurred more than one year prior to the date of claim, the veteran would not be entitled to an effective date prior to the date of claim under section 5110(b)(3).  Id. 

In this case, it is not disputed that the Veteran's left knee total knee replacement warranted a 100 percent evaluation for a period of 12 months following his prosthetic implantation surgery.  However, as noted above, the Veteran failed to claim entitlement to an increased rating until more than one year after the date of his surgery.  Therefore, the RO correctly determined the proper effective date for the increased rating of 30 percent was the date of receipt of the claim.

Because the pertinent facts in this case are not in dispute and the law is dispositive, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than February 21, 2012, for a rating in excess of 10 percent for the service-connected left knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


